Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Farmer on 11/15/21.

IN THE CLAIMS:
1.	(Currently amended)  A nacelle system, comprising:
a nacelle component;
an attachment structure; and
a bracket configured to secure the nacelle component to the attachment structure, the bracket comprising 
a first arm having a first arm bead structure and a first arm flex portion disposed along a first arm length of the first arm between a proximal end tab portion located at a proximal end of the bracket and a first distal end tab portion located at a first arm distal end of the bracket, the first arm flex portion disposed between the proximal end tab portion and the first arm bead structure, and
a second arm having a second arm bead structure and a second arm flex portion disposed along a second arm length of the second arm between the proximal end tab portion located at the proximal end of the bracket and a second distal end tab portion located at a second arm distal end of the bracket, the second arm flex portion disposed between the proximal end tab portion and the second arm bead structure, the second arm and the first arm connected proximate the proximal end of the bracket,
wherein the first arm bead structure extends along the first arm at least about twenty percent of the first arm length and wherein the second arm bead structure extends along the second arm at least about twenty percent of the second arm length, and
wherein a first arm distal end-bead structure is disposed proximate the first arm distal end of the first arm and a second arm distal end-bead structure is disposed proximate the second arm distal end of the second arm.

2-3. 	(Cancelled)  

4. 	(Currently amended)  The nacelle system of claim [[3]] 1, wherein the proximal end of the bracket includes a proximal-end aperture configured to receive a proximal-end fastener for securing the proximal end of the bracket to the nacelle component.

5. 	(Currently amended)  The nacelle system of claim 4, wherein the first arm distal end of the bracket includes a first arm distal-end aperture extending through the first arm proximate the first arm distal end of the bracket and configured to receive a first arm distal-end fastener for securing the first arm distal end of the bracket to the attachment structure.

6. 	(Currently amended)  The nacelle system of claim 5, wherein the second arm distal end of the bracket includes a second arm distal-end aperture extending through the second arm proximate the second arm distal end of the bracket and configured to receive a second arm distal-end fastener for securing the second arm distal end of the bracket to the attachment structure.

7. 	(Original)  The nacelle system of claim 1, wherein the nacelle component is one of an exhaust nozzle, an exhaust center body, a pylon fairing and an aft core cowl constructed of a composite material and the attachment structure is constructed of a metallic material.



9. 	(Cancelled)  

10. 	(Cancelled)  

11. 	(Cancelled)  

12. 	(Currently amended)  The nacelle system of claim [[11]] 1, wherein the attachment structure includes an attachment ring and an attachment flange extending radially from the attachment ring and wherein a first arm distal-end aperture extending through the first arm proximate the first arm distal end of the bracket is configured to receive a first arm distal-end fastener for securing the first arm distal end of the bracket to the attachment ring.

13. 	(Currently amended)  The nacelle system of claim 12, wherein a second arm distal-end aperture extending through the second arm proximate the second arm distal end of the bracket is configured to receive a second arm distal-end fastener for securing the second arm distal end of the bracket to the attachment ring.

14. 	(Original)  The nacelle system of claim 13, wherein the attachment flange extends radially inward of the attachment ring or radially outward of the attachment ring.  

15. 	(Currently amended)  A bracket configured to secure a nacelle component of a nacelle system to an attachment structure, the bracket comprising:
a first arm having a first arm bead structure and a first arm flex portion disposed along a first arm length of the first arm between a proximal end tab portion located at a proximal end of the bracket and a first distal end tab portion located at a first arm distal end of the bracket, the first arm flex portion disposed between the proximal end tab portion and the first arm bead structure; and
,
wherein the first arm bead structure extends along the first arm at least about twenty percent of the first arm length and wherein the second arm bead structure extends along the second arm at least about twenty percent of the second arm length, and 
wherein a first arm distal end-bead structure is disposed proximate the first arm distal end of the first arm and a second arm distal end-bead structure is disposed proximate the second arm distal end of the second arm.  

16. 	(Original)  The bracket of claim 15, wherein the proximal end of the bracket includes a proximal-end aperture configured to receive a proximal-end fastener for securing the proximal end of the bracket to the nacelle component.

17. 	(Previously Presented)  The bracket of claim 16, wherein the first arm distal end of the bracket includes a first arm distal-end aperture extending through the first arm proximate the first arm distal end of the bracket and configured to receive a first arm distal-end fastener for securing the first arm distal end of the bracket to the attachment structure and wherein the second arm distal end of the bracket includes a second arm distal-end aperture extending through the second arm proximate the second arm distal end of the bracket and configured to receive a second arm distal-end fastener for securing the second arm distal end of the bracket to the attachment structure.

18. 	(Cancelled)
  
19. 	(Cancelled)  


positioning the component in alignment with the attachment structure; and
securing the component to the attachment structure using a bracket comprising 
a first arm having a first arm bead structure and a first arm flex portion disposed along a first arm length of the first arm between a proximal end tab portion located at a proximal end of the bracket and a first distal end tab portion located at a first arm distal end of the bracket, the first arm flex portion disposed between the proximal end tab portion and the first arm bead structure; and
a second arm having a second arm bead structure and a second arm flex portion disposed along a second arm length of the second arm between the proximal end tab portion located at the proximal end of the bracket and a second distal end tab portion located at a second arm distal end of the bracket, the second arm flex portion disposed between the proximal end tab portion and the second arm bead structure, the second arm and the first arm connected proximate the proximal end of the bracket,
wherein the first arm bead structure extends along the first arm at least about twenty percent of the first arm length and wherein the second arm bead structure extends along the second arm at least about twenty percent of the second arm length, and 
wherein a first arm distal end-bead structure is disposed proximate the first arm distal end of the first arm and a second arm distal end-bead structure is disposed proximate the second arm distal end of the second arm.  

Allowable Subject Matter
Claims 1, 4-8, 12-17, 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach, in combination with the other claim limitations, the first arm bead structure extends along the first arm at least about twenty percent of the first arm length and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741